Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common stock of Ener1, Inc. and that this Agreement be included as an Exhibit to such joint filing.This Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 18th day of June, 2010. BORIS ZINGAREVICH /s/Boris Zingarevich ENER1 GROUP, INC. /s/Anthony Castano Anthony Castano Chief Financial Officer BZINFIN S.A. /s/Patrick T. Bittel Patrick T. Bittel, Attorney-in-Fact
